UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4859



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERRY WAYNE MAYES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:06-cr-00400-GRA)


Submitted: February 22, 2007               Decided:   February 28, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, Columbia, South Carolina, W. Walter Wilkins, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry Wayne Mayes appeals his conviction and sentence

following a guilty plea to failure to surrender to serve a federal

sentence, in violation of 18 U.S.C. § 3146 (2000). Mayes’ attorney

on appeal has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), certifying there are no meritorious issues for

appeal, but questioning whether the district court complied with

Fed. R. Crim. P. 11 in accepting Mayes’ guilty plea and whether

Mayes’ sentence was reasonable.      Mayes was advised of his right to

file a pro se supplemental brief, but has not done so.          Finding no

reversible error, we affirm.

            Counsel raises the issue of whether the district court

fully complied with Rule 11, but identifies no error in the Rule 11

proceeding and concludes that there was full compliance with the

Rule.   After a thorough review of the record, we similarly find

that the district court complied with the requirements of Rule 11.

            Counsel   also   questions   the   reasonableness   of   Mayes’

sentence.     After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines, but still must calculate and consider the

guideline range as well as the factors set forth in 18 U.S.C.

§ 3553(a) (2000).     See United States v. Hughes, 401 F.3d 540, 546

(4th Cir. 2005).      We will affirm a post-Booker sentence if it is

both reasonable and within the statutorily prescribed range.            Id.


                                  - 2 -
            Mayes   pled    guilty    to    failure   to   appear    to   serve   a

sentence. In the presentence report, Mayes’ base offense level was

determined to be 11 and he received a two-level adjustment for

acceptance of responsibility.              Thus, Mayes had a total offense

level of 9.      With an offense level of 9 and criminal history

category    V,   his    advisory     guideline    range    was   18-24    months’

imprisonment.     There were no objections to the presentence report.

The district court sentenced Mayes to 18 months in prison, to be

served consecutively to his other sentence of imprisonment as

required by 18 U.S.C. § 3146(b)(2).              The sentence is within the

applicable guideline range and is below the statutory maximum.

            As Mayes’ 18-month prison sentence is within the properly

calculated guideline range, it is presumptively reasonable. United

States v. Green, 436 F.3d 449, 457 (4th Cir. 2006).                 Mayes has not

rebutted that presumption as the district court appropriately

treated the guidelines as advisory, considered the guideline range,

and weighed the relevant factors under 18 U.S.C. § 3553(a) (2000).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Mayes’ conviction and sentence.               This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.        If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then


                                      - 3 -
counsel   may   move    in   this   court    for   leave   to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the   facts     and    legal contentions are adequately presented in

thematerials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                     - 4 -